                             Case 20-12816-JTD                       Doc 1        Filed 11/05/20             Page 1 of 27


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.



1.   Debtor’s Name                               Furniture Factory Ultimate Holding, LP



2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          6500 Jenny Lind Road
                                          Number            Street                                    Number         Street

                                          Space A
                                                                                                      P.O. Box

                                          Fort Smith, AR 72908
                                          City                            State      Zip Code         City                         State      Zip Code


                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Sebastian County, AR
                                          County
                                                                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://ffohome.com/

6.   Type of debtor                       ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☒ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1


     PHIL1 9177706v.1
                               Case 20-12816-JTD                Doc 1         Filed 11/05/20            Page 2 of 27
Debtor            Furniture Factory Ultimate Holding, LP                            Case number (if known)
           Name



                                             A. Check One:
7.   Describe debtor’s business
                                             ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                             ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                             ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                             ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                             ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                             ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                             ☒ None of the above

                                             B. Check all that apply:
                                             ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                             ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                             ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                 http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             4421 – Furniture Stores

8. Under which chapter of the                Check One:
   Bankruptcy Code is the
   debtor filing?                            ☐ Chapter 7

                                             ☐ Chapter 9

                                             ☒ Chapter 11. Check all that apply:

                                                               ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                 insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                                 4/01/19 and every 3 years after that).
                                                               ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                 of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               ☐ A plan is being filed with this petition.

                                                               ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).
                                                               ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                 Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                               ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.
                                             ☐ Chapter 12

9. Were prior bankruptcy cases          ☒ No
   filed by or against the debtor       ☐ Yes.      District                           When                      Case number
   within the last 8 years?                                                                     MM/DD/YYYY
     If more than 2 cases, attach a                 District                           When                      Case number
     separate list.                                                                             MM/DD/YYYY

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a          ☒ Yes.                                                                  Relationship     Affiliate
                                                    Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                        District
                                                                District of Delaware
     List all cases. If more than 1,                                                                             When             11/05/2020
     attach a separate list.                        Case number, if known _______________________                                 MM / DD / YYYY

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
     PHIL1 9177706v.1
                             Case 20-12816-JTD                  Doc 1        Filed 11/05/20            Page 3 of 27
Debtor           Furniture Factory Ultimate Holding, LP                            Case number (if known)
          Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.
                                       ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?
                                                 ☐     It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                 ☐     Other


                                                 Where is the property?
                                                                                      Number          Street



                                                                                      City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☒     1,000-5,000                        ☐    25,001-50,000
    creditors                         ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
    (on a consolidated                ☐     100-199                    ☐     10,001-25,000                      ☐    More than 100,000
    basis)
                                      ☐     200-999



15. Estimated assets                  ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
    (on a consolidated                ☐     $50,001-$100,000           ☒     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
    basis)                            ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
   PHIL1 9177706v.1
                             Case 20-12816-JTD                    Doc 1        Filed 11/05/20              Page 4 of 27
Debtor           Furniture Factory Ultimate Holding, LP                               Case number (if known)
          Name



16. Estimated liabilities             ☐      $0-$50,000                   ☐    $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
    (on a consolidated                ☐      $50,001-$100,000             ☒    $10,000,001-$50 million                ☐   $1,000,000,001-$10 billion
    basis)                            ☐      $100,001-$500,000            ☐    $50,000,001-$100 million               ☐   $10,000,000,001-$50 billion
                                      ☐      $500,001-$1 million          ☐    $100,000,001-$500 million              ☐   More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of          petition.
    debtor
                                          I have been authorized to file this petition on behalf of the debtor.
                                          I have examined the information in this petition and have a reasonable belief that the information is true and
                                          correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on         11/05/2020
                                                               MM/ DD / YYYY


                                               /s/ Donald V. Roach                                                Donald V. Roach
                                               Signature of authorized representative of debtor                Printed name

                                               Title   Chief Financial Officer and Chief
                                                       Operating Officer




18. Signature of attorney                      /s/ Domenic E. Pacitti                                         Date        11/05/2020
                                               Signature of attorney for debtor                                           MM/ DD/YYYY



                                               Domenic E. Pacitti
                                               Printed name
                                               Klehr Harrison Harvey Branzburg LLP
                                               Firm name
                                               919 North Market Street, Suite 1000
                                               Number                 Street
                                               Wilmington                                                             DE                19801-3062
                                               City                                                                   State               ZIP Code
                                               302-426-1189                                                           dpacitti@klehr.com
                                               Contact phone                                                              Email address
                                               3989                                                DE
                                               Bar number                                          State




   Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
   PHIL1 9177706v.1
                            Case 20-12816-JTD                 Doc 1           Filed 11/05/20   Page 5 of 27


    Fill in this information to identify the case:


    United States Bankruptcy Court for the:
                              District of Delaware
                                                 (State)                                                      ☐ Check if this is an
    Case number (if                                                                                               amended filing
    known):                                                Chapter       11


                                            Rider 1
             Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

       On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11
of the United States Code.

            1.              Furniture Factory Ultimate Holding, LP

            2.              Furniture Factory Holding, LLC

            3.              Furniture Factory Intermediate Holding, LLC

            4.              Furniture Factory Outlet, LLC

            5.              Furniture Factory Outlet Transportation, Inc.

            6.              Bedding Holding, LLC

            7.              Bedding Intermediate Holding, LLC

            8.              Bedding, LLC




                                                               Rider 1


   PHIL1 9177706v.1
                    Case 20-12816-JTD              Doc 1      Filed 11/05/20         Page 6 of 27




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    FURNITURE FACTORY ULTIMATE                                         )
    HOLDING, LP, et al., 1                                             ) Case No. 20-(_____) (___)
                                                                       )
                               Debtors.                                ) (Joint Administration Requested)
                                                                       )

                           LIST OF EQUITY SECURITY HOLDERS OF
                        FURNITURE FACTORY ULTIAMTE HOLDING, LP 2

               Debtor                               Equity Holders                        Percentage of
                                                                                          Equity Held
               Furniture Factory Ultimate           Sun Furniture Factory, LP                    LP
               Holding, LP
               Furniture Factory Ultimate           Sun Holding VI, LLC                          GP
               Holding, LP




1
      The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: Furniture Factory Ultimate Holding, LP (4089); Furniture Factory
      Holding, LLC (5055); Furniture Factory Intermediate Holding, LLC (8060); Furniture Factory Outlet, LLC
      (3952); Furniture Factory Outlet Transportation, Inc. (7131); Bedding Holding, LLC (7744); Bedding
      Intermediate Holding, LLC (6384); Bedding, LLC (4774). The Debtors’ headquarters and mailing address is:
      6500 Jenny Lind Road, Space A, Fort Smith, AR 72908.

2
      This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
      Bankruptcy Procedure. All equity positions listed are as of the date of commencement of this chapter 11 case.

                                                             Rider 1


      PHIL1 9177706v.1
                           Case 20-12816-JTD                         Doc 1   Filed 11/05/20           Page 7 of 27



    Fill in this information to identify the case and this filing:

   Debtor Name          Furniture Factory Ultimate Holding, LP

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                   (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☐     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       List of Equity Security Holders



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                       /s/ Donald V. Roach
                                        11/05/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Donald V. Roach
                                                                                 Printed name
                                                                                 Chief Financial Officer and Chief Operating Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9177706v.1
                   Case 20-12816-JTD              Doc 1      Filed 11/05/20        Page 8 of 27




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
    FURNITURE FACTORY ULTIMATE                                     )
    HOLDING, LP, et al., 1                                           Case No. 20-(_____) (___)
                                                                   )
                              Debtors.                             ) (Joint Administration Requested)
                                                                   )

                          CORPORATE OWNERSHIP STATEMENT OF
                        FURNITURE FACTORY ULTIAMTE HOLDING, LP

      In accordance with Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, the above-captioned Debtor in this case submits the following information:

    Corporate Equity Holder               Address of Corporate Equity Owner                   Interest

    Sun Furniture Factory, LP             5200 Town Center Circle, Boca Raton                           LP
                                          FL 33486
    Sun Holding VI, LLC                   5200 Town Center Circle, Boca Raton                           GP
                                          FL 33486




1
      The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: Furniture Factory Ultimate Holding, LP (4089); Furniture Factory
      Holding, LLC (5055); Furniture Factory Intermediate Holding, LLC (8060); Furniture Factory Outlet, LLC
      (3952); Furniture Factory Outlet Transportation, Inc. (7131); Bedding Holding, LLC (7744); Bedding
      Intermediate Holding, LLC (6384); Bedding, LLC (4774). The Debtors’ headquarters and mailing address is:
      6500 Jenny Lind Road, Space A, Fort Smith, AR 72908.



      PHIL1 9177706v.1
                           Case 20-12816-JTD                         Doc 1   Filed 11/05/20           Page 9 of 27



    Fill in this information to identify the case and this filing:

   Debtor Name          Furniture Factory Ultimate Holding, LP

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                            (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☐     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       Corporate Ownership Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                 /s/ Donald V. Roach
                                        11/05/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Donald V. Roach
                                                                                 Printed name
                                                                                 Chief Financial Officer and Chief Operating Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9177706v.1
                                    Case 20-12816-JTD                    Doc 1      Filed 11/05/20            Page 10 of 27


      Fill in this information to identify the case:

      Debtor name     Furniture Factory Ultimate Holding, L.P., et al.

      United States Bankruptcy Court for the:                             District of Delaware

      Case number (If known):
                                                                                  (State)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff
     THE SPRINGFIELD NEWS LEADER P: 417-836-1100                                 TRADE PAYABLE                                                               $1,831,961.00
1    P.O. BOX 677568
     DALLAS, TX 75201




     HOMESTRETCH                                                                 TRADE PAYABLE                                                               $1,739,160.00
2    PO BOX 379
     NETTLETON, MS 38858


     MALOUF                                                                      TRADE PAYABLE                                                               $1,067,036.00
3    1525 WEST 2960 SOUTH
     LOGAN, UT 84321




     SERTA MATTRESS COMPANY                     P: 800-517-7179                  TRADE PAYABLE                                                               $1,009,281.00
4    PO BOX 75578
     OKLAHOMA CITY, OK 73147-0578




     AMERICAN FURNITURE/PEAK                                                     TRADE PAYABLE                                                                $752,985.00
5    LIVING
     DEPT #142
     CHARLOTTE, NC 28201




     UNITED FURNITURE INDUSTRIES                                                 TRADE PAYABLE                                                                $919,792.00
6    P.O. BOX 519
     VERONA, MS 38879




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                      page 1
                                 Case 20-12816-JTD                   Doc 1     Filed 11/05/20                Page 11 of 27


    Debtor
                  Furniture Factory Ultimate Holding, L.P., et al.                                 Case number (if known)
                 Name




     Name of creditor and complete           Name, telephone number, and     Nature of the claim    Indicate if       Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,     total claim amount and deduction for value of
                                                                             services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff

     CARPENTER CO                           P: 405-634-8124                  TRADE PAYABLE                                                                   $509,952.00
7    PO BOX 75252
     CHARLOTTE,NC 28275


     GBS ENTERPRISES, LLC.                                                   TRADE PAYABLE                                                                   $323,645.00
8    9240 PROTOTYPE DRIVE
     RENO, NV 89501


     WASHINGTON FURNITURE SALES P: 662-568-7122                              TRADE PAYABLE                                                                   $287,982.00
9    10878 HWY 341 S
     RANDOLPH, MS 38864

   ALBANY INDUSTRIES                                                         TRADE PAYABLE                                                                   $264,067.00
10 504 N GLENFIELD RD
   NEW ALBANY, MS 38652

   ELEMENTS INTERNATIONAL                                                    TRADE PAYABLE                                                                   $257,931.00
11 GROUP
   PO BOX 890204
   CHARLOTTE, NC 28201

   STEVE SILVER CO.                                                          TRADE PAYABLE                                                                   $255,766.00
12 FORNEY, TX 75126



   AUSTIN GROUP FURNITURE LLC                                                TRADE PAYABLE                                                                   $215,829.00
13 441 NORTH CHIMNEY ROCK RD
   GREENSBORO, NC 27401


   STANDARD FURNITURE MFG. CO                                                TRADE PAYABLE                                                                   $167,291.00
14 INC
   P.O. BOX 933715
   ATLANTA, GA 30301

   CRESTVIEW                                P: 901-547-1198                  TRADE PAYABLE                                                                   $164,009.00
15 4300 CONCORDE ROAD
   MEMPHIS, TN 37501

   KITH FURNITURE                                                            TRADE PAYABLE                                                                   $151,225.00
16 PO BOX 336
   HALEYVILLE, AL 35565

   CROWE CHIZEK LLP                         P: 800-599-2216                  TRADE PAYABLE                                                                   $148,050.00
17 P.O. BOX 71570
   CHICAGO, IL 60290




    Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                        page 2
                               Case 20-12816-JTD                   Doc 1     Filed 11/05/20                Page 12 of 27


                Furniture Factory Ultimate Holding, L.P., et al.                                 Case number (if known)
 Debtor
               Name




   Name of creditor and complete           Name, telephone number, and     Nature of the claim    Indicate if       Amount of unsecured claim
   mailing address, including zip code     email address of creditor       (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                           contact                         debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,     total claim amount and deduction for value of
                                                                           services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff

   FIELDS INVESTMENT CO                  ATTN: LISA AUTRY                  LANDLORD CLAIM         UNLIQUIDATED                                           UNDETERMINED
18 P.O. BOX 603                          P: 479-629-0793
   VAN BUREN, AR 72956
   OP 1, LLC                             ATTN: RUSS FREED              LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
19 1313 RILEY INDUSTRIAL DRIVE           P: 660-269-3477; 660-651-3570
   MOBERLY, MO 65270                     RFREED@ORSCHELN.COM
   GOPHER ORTHOPEDICS, LLC               ATTN: JOHN PERRY AND          LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
20 P.O. BOX 16787                        BRET JAMESON
   JONESBORO, AR 72401                   P: 870-336-8000; 870-926-0900
                                         BHJAMESON1@YAHOO.COM

   CV OWASSO, LLC                        ATTN: GREG HARMON             LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
21 C/O GREG HARMON                       P: 415-717-4140; 915-645-7679
   MESQUITE, NV 89024                    GHARMON@GTE.NET




   DIXIE LEGACY CENTER, LLC              ATTN: SARAH MOBERLY  LANDLORD CLAIM                      UNLIQUIDATED                                           UNDETERMINED
22 7939 SOLUTION CENTER                  P: 859-335-9663
   CHICAGO, IL 60677                     SMOBERLY@BCWOODPROPE
                                         RTIES.COM

   BRIGHTON LANDMARK, LLC       ATTN: GERALD MUSSARI    LANDLORD CLAIM                            UNLIQUIDATED                                           UNDETERMINED
23 870 CORPORATE DRIVE, STE 402 (JERRY)
   LEXINGTON, KY 40503          P: 513-200-1305
                                MUSSARI.JERRY@GMAIL.COM

   GREGORY REALTY MARATHON               ATTN: WILL MORGAN             LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
24 MANAGEMENT, LLC                       P: 901-362-3386; 901-568-6860
   P.O. BOX 382366                       WILLMORGAN1121@GMAIL.C
   GERMANTOWN, TN 38183                  OM;
                                         WILL@MYMARATHONPROPER
                                         TY.COM

   CENTENNIAL PLACE CO.                  ATTN: KATHY HODGKINS          LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
25 5100 POPLAR AVE, STE 2607             P: 901-685-2220; 901-581-7799
   MEMPHIS, TN 38137                     DOWINGS@RMSCO.NET


   G.M. PROPERTIES                       ATTN: GARY MEHAN                  LANDLORD CLAIM         UNLIQUIDATED                                           UNDETERMINED
26 2006 AVONDALE STREET
   WICHITA FALLS, TX 76308


   OAK FOREST GROUP, LTD                 ATTN: CAPPI NORTHCUTT         LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
27 P.O. BOX 3449                         P: 903-235-7398; 903-753-2191
   LONGVIEW, TX 75606                    CNORTHCUTT@BEERWELLSE
                                         ASTTEXAS.COM

   B&F ADVERTISING, INC                  ATTN: HILDA MAYFIELD OR       LANDLORD CLAIM             UNLIQUIDATED                                           UNDETERMINED
28 5708 WARDEN RD                        STEVE ROBERTS
   SHERWOOD, AR 72120                    P: 501-565-3561 EXT 333; 850-
                                         819-6177




 Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                        page 3
                              Case 20-12816-JTD                   Doc 1     Filed 11/05/20                Page 13 of 27


               Furniture Factory Ultimate Holding, L.P., et al.                                 Case number (if known)
 Debtor
              Name




  Name of creditor and complete           Name, telephone number, and     Nature of the claim    Indicate if       Amount of unsecured claim
  mailing address, including zip code     email address of creditor       (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                          contact                         debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,     total claim amount and deduction for value of
                                                                          services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

   J.L.O ENTERPRISES, INC.               ATTN: JOHN OTTER                 LANDLORD CLAIM         UNLIQUIDATED                                           UNDETERMINED
29 7009 WINDHAM PARKWAY                  P: 502-693-3155
   PROSPECT, KY 40059                    JOTTER8426@AOL.COM




   J DEE O ENTERPRISES LLC               ATTN: JOHN OTTER                 LANDLORD CLAIM         UNLIQUIDATED                                           UNDETERMINED
30 5803 RIVER CREEK DR                   P: 502-693-3155
   PROSPECT, KY 40059                    JOTTER8426@AOL.COM




 Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                        page 4
                          Case 20-12816-JTD                      Doc 1      Filed 11/05/20           Page 14 of 27



    Fill in this information to identify the case and this filing:

   Debtor Name          Furniture Factory Ultimate Holding, LP

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                                (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       Certification of Creditor Matrix



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                     /s/ Donald V. Roach
                                        11/05/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Donald V. Roach
                                                                                 Printed name
                                                                                 Chief Financial Officer and Chief Operating Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9177706v.1
               Case 20-12816-JTD         Doc 1     Filed 11/05/20     Page 15 of 27




                 FURNITURE FACTORY ULTIMATE HOLDING, L.P.
           AND ITS DIRECT SUBSIDIARIES AND SUBSIDIARY AFFILIATES

                       OMNIBUS UNANIMOUS WRITTEN
                   CONSENT IN LIEU OF A SPECIAL MEETING
                                    OF
            THE BOARD OF DIRECTORS, OR THE BOARD OF MANAGERS

                                        November 4, 2020

        The undersigned, being all of the members of the board of supervisors, all of the members
of the board of directors, all of the members of the board of managers or similar governing body
(the “Board”, and collectively, the “Boards”) of the companies set forth on Schedule 1 attached
hereto, each existing and organized under the laws of the state set forth opposite each company’s
name on Schedule 1 (each, individually, a “Company”, and collectively, the “Companies”), in lieu
of holding a special meeting of each of the Boards, hereby take the following actions and adopt
the following resolutions by unanimous written consent pursuant to the bylaws, limited partnership
agreement, limited liability company agreement, operating agreement or similar governing
document of each Company (collectively, the “Governing Documents”), and the applicable laws
of the state of incorporation or organization of each Company, effective as of the date set forth
above:

                                         Chapter 11 Filing

        WHEREAS, each of the Boards considered presentations by the management and the
investment banking advisors and legal advisors of the Companies regarding the financial situation
of the Companies, the strategic alternatives available to them, and the effect of the foregoing on
the Companies’ businesses; and

        WHEREAS, the Boards have had the opportunity to consult with the management and the
investment banking advisors and legal advisors of the Companies and fully consider each of the
strategic alternatives available to the Companies.

        NOW, THEREFORE, BE IT:

        RESOLVED, that in the judgment of each of the Boards, it is desirable and in the best
interests of the Companies, their creditors, and other parties in interest, that each of the Companies
shall be, and hereby is, authorized to file or cause to be filed a voluntary petition for relief (such
voluntary petitions to be filed by the Companies are collectively referred to herein as the “Chapter
11 Cases”) under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”); and it is

        FURTHER RESOLVED, that any duly appointed manager or officer of the Companies,
as applicable (collectively, including, but not limited to, the Chief Executive Officer and the Chief
Financial Officer, the “Authorized Officers”), acting alone or with one or more other Authorized
Officers be, and each of them hereby is, authorized, empowered, and directed to execute and file
on behalf of the Companies all petitions, schedules, lists, and other motions, objections, replies,


PHIL1 9171350v.4
               Case 20-12816-JTD         Doc 1     Filed 11/05/20     Page 16 of 27




applications, papers, or documents, and to take any and all action that they deem necessary or
proper to obtain such relief, including, without limitation, any action necessary or proper to
maintain the ordinary course operation of the Companies’ businesses or to assist the Companies
in the Chapter 11 Cases and in carrying out their respective duties under the provisions of the
Bankruptcy Code; and it is

         Debtor-In-Possession Financing, Cash Collateral, and Adequate Protection

        RESOLVED, that each of the Companies will obtain benefits from: (i) the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Cash Collateral”), which is security for certain prepetition secured lenders
(collectively, the “Secured Lenders”) party to that certain Credit Agreement, by and among
Furniture Factory Outlet, LLC, a Delaware limited liability company (“FFO”), Bedding, LLC, a
Delaware limited liability company (“Bedding” and, together with FFO, the “Borrowers”), and
Furniture Factory Ultimate Holding, LP, a Delaware limited partnership (the “Ultimate Parent”),
as guarantor, the other credit parties thereto, Stellus Capital Investment Corporation, as agent (the
“Agent”), and the lenders party thereto from time to time, and it assigns, including American
Freight FFO, LLC, a Delaware limited liability company (collectively, the “Pre-Petition Secured
Lenders”), and (ii) certain debtor-in-possession financing (the “DIP Financing”) provided by
American Freight FFO, LLC, a Delaware limited liability company (the “DIP Lender”); and it is

        FURTHER RESOLVED, that to use and obtain the benefits of the Cash Collateral, and
in accordance with section 363 of the Bankruptcy Code, the Companies will provide certain
adequate protection to the Pre-Petition Secured Lenders (the “Adequate Protection Obligations”),
as documented in a proposed interim order (the “Interim DIP Order”) and submitted for approval
to the Bankruptcy Court; and it is

        FURTHER RESOLVED, that in the business judgment of the Boards, it is desirable and
in the best interests of the Companies, their respective stakeholders, creditors, and other parties in
interest, for the Borrowers and Ultimate Parent, as a limited guarantor, to enter into a certain new
debtor-in-possession credit agreement, in substantially the form set forth as Exhibit A attached
hereto (the “DIP Credit Agreement”), with the DIP Lender; and it is

        FURTHER RESOLVED, that the form, terms, and provisions of the DIP Credit
Agreement (including the borrowing of money, granting of liens on substantially all assets of the
Companies, and the guaranty of obligations reflected therein), and the form, terms, and provisions
of such other agreements, certificates, schedules, and instruments contemplated thereby (including
the DIP Credit Agreement, collectively, the “DIP Credit Agreement Documents”) be, and hereby
are, authorized, adopted, and approved, and each of the Authorized Officers of the Companies be,
and hereby is, authorized and empowered, in the name of and on behalf of the Companies, to take
such actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform,
and cause the performance of the DIP Credit Agreement Documents, and incur and pay or cause
to be paid all fees and expenses and engage such persons, in each case, in the form or substantially
in the form thereof submitted to the Boards, with such changes, additions, and modifications
thereto as the Authorized Officers executing the same shall approve, such approval to be
conclusively evidenced by such officers’ execution and delivery thereof; and it is

                                                 -2-

PHIL1 9171350v.4
               Case 20-12816-JTD         Doc 1    Filed 11/05/20     Page 17 of 27




        FURTHER RESOLVED, that the form, terms, and provisions of the Interim DIP Order
to which the Companies are or will be subject, and the actions and transactions contemplated
thereby be, and hereby are, authorized, adopted, and approved, and each of the Authorized Officers
of the Companies be, and hereby are, authorized and empowered, in the name of and on behalf of
the Companies, to take such actions and negotiate or cause to be prepared and negotiated and to
execute, deliver, perform, and cause the performance of, the Interim DIP Order, and such other
agreements, certificates, instruments, receipts, petitions, motions, objections, replies, or other
papers or documents to which any of the Companies is or will be a party, including, but not limited
to, any term sheet, credit agreement, security and pledge agreement, or guaranty agreement
(collectively with the Interim DIP Order and the DIP Credit Agreement Documents, the “DIP
Documents”), and incur and pay or cause to be paid all fees and expenses and engage such persons,
in each case, in the form or substantially in the form thereof submitted to the Boards, with such
changes, additions, and modifications thereto as the Authorized Officers executing the same shall
approve, such approval to be conclusively evidenced by such officers’ execution and delivery
thereof; and it is

        FURTHER RESOLVED, that each Company, as debtor and debtor-in-possession under
the Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations
and certain secured claims pursuant to the DIP Credit Agreement Documents and to undertake any
and all related transactions on substantially the same terms as contemplated under the DIP Credit
Agreement Documents (collectively, the “Adequate Protection Transactions”); and it is

        FURTHER RESOLVED, that the Authorized Officers of the Companies be, and they
hereby are, authorized and directed, and each of them acting alone hereby is, authorized, directed,
and empowered in the name of, and on behalf of, the Companies, as debtor and debtor-in-
possession, to take such actions as in their discretion is determined to be necessary, desirable, or
appropriate and execute the Adequate Protection Transactions, including delivery of: (a) the DIP
Documents and such agreements, certificates, instruments, guaranties, notices, and any and all
other documents, including, without limitation, any amendments to any DIP Documents
(collectively, the “Adequate Protection Documents”); (b) such other instruments, certificates,
notices, assignments, and documents as may be reasonably requested by the Agent or the DIP
Lender; and (c) such forms of deposit account control agreements, officer’s certificates, and
compliance certificates as may be required by the DIP Documents or any other Adequate
Protection Document; and it is

         FURTHER RESOLVED, that each of the Authorized Officers of the Companies be, and
hereby is, authorized, directed, and empowered in the name of, and on behalf of, the Companies
to file or to authorize the DIP Lender to file any Uniform Commercial Code (the “UCC”) financing
statements, any other equivalent filings, any intellectual property filings and recordation and any
necessary assignments for security or other documents in the name of the Companies that the DIP
Lender deems necessary or appropriate to perfect any lien or security interest granted under the
Interim DIP Order, including any such UCC financing statement containing a generic description
of collateral, such as “all assets,” “all property now or hereafter acquired” and other similar
descriptions of like import, and to execute and deliver, and to record or authorize the recording of,
such mortgages and deeds of trust in respect of real property of the Companies and such other
filings in respect of intellectual and other property of the Companies, in each case as the DIP

                                                 -3-

PHIL1 9171350v.4
                   Case 20-12816-JTD             Doc 1      Filed 11/05/20        Page 18 of 27




Lender may reasonably request to perfect the security interests of the DIP Lender under the DIP
Documents; and it is

        FURTHER RESOLVED, that each of the Authorized Officers of the Companies be, and
hereby is, authorized, directed, and empowered in the name of, and on behalf of, the Companies
to take all such further actions, including, without limitation, to pay or approve the payment of all
fees and expenses payable in connection with the Adequate Protection Transactions and all fees
and expenses incurred by or on behalf of the Companies in connection with the foregoing
resolutions, in accordance with the terms of the Adequate Protection Documents, which shall in
their sole judgment be necessary, proper, or advisable to perform any of the Companies’
obligations under or in connection with the Interim DIP Order or any of the other Adequate
Protection Documents and the transactions contemplated therein and to fully carry out the intent
of the foregoing resolutions; and it is

                                           Retention Of Professionals

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to employ the law firm of Klehr Harrison Harvey Branzburg LLP, under a classic retainer
as general bankruptcy counsel, to represent and assist the Companies in carrying out their duties
under the Bankruptcy Code, and to take any and all actions to advance each of the Companies’
rights and obligations, including filing any motions, objections, replies, applications, or pleadings;
and in connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed an appropriate application for authority to retain the services of Klehr Harrison
Harvey Branzburg LLP; and it is

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of FocalPoint Securities, LLC, as investment banker,
to represent and assist the Companies in carrying out their duties under the Bankruptcy Code, and
to take any and all actions to advance the Companies’ rights and obligations; and in connection
therewith, each of the Authorized Officers is, with power of delegation, hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of FocalPoint Securities, LLC;
and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of Stretto 1 as notice, claims, and balloting agent to
represent and assist the Companies in carrying out their duties under the Bankruptcy Code, and to
take any and all actions to advance the Companies’ rights and obligations; and in connection
therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of Strotto; and it is

       FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of RAS Management Advisors, LLC, as financial and

1
    Stretto is the tradename of Bankruptcy Management Solutions, Inc. and its subsidiaries.
                                                          -4-

PHIL1 9171350v.4
               Case 20-12816-JTD         Doc 1     Filed 11/05/20     Page 19 of 27




restructuring advisor, to represent and assist the Companies in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each of the Companies’ rights and
obligations; and in connection therewith, each of the Authorized Officers is, with power of
delegation, hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of RAS Management Advisors, LLC; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ any other professionals to assist the Companies in carrying out
their duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary; and it is

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, with
power of delegation, authorized, empowered, and directed to execute and file all petitions,
schedules, motions, objections, replies, applications, pleadings, lists, and other papers and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, investment
bankers, financial advisors, restructuring advisors, and other professionals and to take and perform
any and all further acts and deeds that each of the Authorized Officers deem necessary, proper, or
desirable in connection with the Chapter 11 Cases, with a view to the successful prosecution of
the cases; and it is

                                           Sale of Assets

         FURTHER RESOLVED, the Boards have determined that it is advisable and in the best
interest of the Companies other than the Ultimate Parent, as sellers (collectively, the “Sellers”), to
enter into an Asset Purchase Agreement with American Freight FFO, LLC, a Delaware limited
liability company (the “Purchaser”), in substantially the form attached hereto as Exhibit B (the
“Purchase Agreement”); and it is

        FURTHER RESOLVED, that the form and terms of the Purchase Agreement are hereby
approved, adopted and ratified in all respects; that subject to the Sales Procedures referenced
below, the Sellers are hereby authorized to execute, deliver and perform such Purchase Agreement
and to consummate the transactions contemplated thereby; and that each of the Authorized Officers
is hereby authorized and directed to execute and deliver, in the name and on behalf of the Sellers,
the Purchase Agreement, in substantially the form hereby approved, with such changes as any
Authorized Officer shall approve on behalf of the Sellers, such approval to be conclusively
established by the execution and delivery thereof; and it is

        FURTHER RESOLVED, that the form and terms of (i) the Sales Procedures, (ii) the
Procedures Order, (iii) the Bill of Sale, (iv) the Sale Order, (v) the Assignment and Assumption
Agreement, (vi) the Recordable Trademark Assignment, and (vii), the Domain Name Assignment
(collectively, the “Purchase Agreement Ancillary Documents”) with respect to the Purchase
Agreement, substantially in the forms presented to the Boards, are hereby approved, adopted and
ratified in all respects; that the Sellers are hereby authorized to execute, deliver and perform such
Purchase Ancillary Documents and to consummate the transactions contemplated thereby; and that
                                                 -5-

PHIL1 9171350v.4
               Case 20-12816-JTD        Doc 1    Filed 11/05/20     Page 20 of 27




each Authorized Officer is hereby authorized and directed to execute and deliver, in the name and
on behalf of the Sellers, such Purchase Agreement Ancillary Documents in substantially the forms
hereby approved, with such changes as any Authorized Officer shall approve on behalf of the
Sellers, such approval to be conclusively established by the execution and delivery thereof; and it
is

        FURTHER RESOLVED, that the form and terms of any and all other documents to be
delivered by the Companies to the Purchaser in connection with the consummation of the
transactions contemplated by the Purchase Agreements, including all exhibits and schedules
thereto (the “Supplemental Documents”) in the forms approved by any Authorized Officer after
the date hereby, are hereby approved, adopted and ratified in all respects; that the Companies are
hereby authorized to execute, deliver and perform such Supplemental Documents and to
consummate the transactions contemplated thereby; and that each Authorized Officer is hereby
authorized and directed to execute and deliver, in the name and on behalf of the Companies, such
Supplemental Documents in substantially the forms hereby approved, with such changes as any
Authorized Officer shall approve on behalf of the Companies, such approval to be conclusively
established by the execution and delivery thereof; and it is

                                             General

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Companies, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, including but not limited to filing fees, in the case as in such officer’s or officers’
judgment, shall be necessary, advisable, or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein; and it is

        FURTHER RESOLVED, that each of the Boards have received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as may
be required by the organizational documents of the Companies, or hereby waives any right to have
received such notice; and it is

        FURTHER RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of the Companies,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Companies with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized in advance by resolution of
the Boards; and it is

         FURTHER RESOLVED, that facsimile, PDF or photostatic copies of signatures to this
consent shall be deemed to be originals and may be relied on to the same extent as the originals;
and it is



                                                -6-

PHIL1 9171350v.4
               Case 20-12816-JTD       Doc 1    Filed 11/05/20     Page 21 of 27




        FURTHER RESOLVED, the actions taken by this Omnibus Unanimous Written Consent
In Lieu Of Special Meetings shall have the same force and effect as if taken at a special meeting
of the Boards duly called and constituted pursuant to the Governing Documents of the Companies
and the laws of the State of Delaware or the State of Arkansas, as applicable.

                                  [SIGNATURES FOLLOW]




                                               -7-

PHIL1 9171350v.4
Case 20-12816-JTD   Doc 1   Filed 11/05/20   Page 22 of 27
DocuSign Envelope ID: 38B5CE72-4E27-4956-B4E2-F5F223E58FBA
                             Case 20-12816-JTD           Doc 1   Filed 11/05/20   Page 23 of 27




                   IN WITNESS WHEREOF, the undersigned has executed this Omnibus Unanimous
            Written Consent In Lieu Of Special Meetings effective as of the day and year first written above.


                                                             Hank Mullany



                                                             Matthew Garff



                                                             Beth Neumann


                                                             Being all of the members of the Board of
                                                             Supervisors, the Board of Managers or the Board
                                                             of Directors of:
                                                             Furniture Factory Ultimate Holding, L.P.
                                                             Furniture Factory Outlet, LLC
                                                             Bedding, LLC
                                                             Furniture Factory Holding, LLC
                                                             Furniture Factory Intermediate Holding, LLC
                                                             Bedding Holding, LLC
                                                             Bedding Intermediate Holding, LLC
                                                             Furniture Factory Outlet Transportation, Inc.
DocuSign Envelope ID: 3E480EE5-6460-4925-AE30-A0FFBDBECF9C
                            Case 20-12816-JTD           Doc 1   Filed 11/05/20    Page 24 of 27




                   IN WITNESS WHEREOF, the undersigned has executed this Omnibus Unanimous
            Written Consent In Lieu Of Special Meetings effective as of the day and year first written above.


                                                             Hank Mullany



                                                             Matthew Garff



                                                             Beth Neumann


                                                             Being all of the members of the Board of
                                                             Supervisors, the Board of Managers or the Board
                                                             of Directors of:
                                                             Furniture Factory Ultimate Holding, L.P.
                                                             Furniture Factory Outlet, LLC
                                                             Bedding, LLC
                                                             Furniture Factory Holding, LLC
                                                             Furniture Factory Intermediate Holding, LLC
                                                             Bedding Holding, LLC
                                                             Bedding Intermediate Holding, LLC
                                                             Furniture Factory Outlet Transportation, Inc.
               Case 20-12816-JTD   Doc 1   Filed 11/05/20    Page 25 of 27




                                     Schedule 1

                                     Companies



          Company                                           Jurisdiction
          FURNITURE FACTORY ULTIMATE                         Delaware
          HOLDING, LLC
          FURNITURE FACTORY OUTLET, LLC                      Delaware
          BEDDING, LLC                                       Delaware
          FURNITURE FACTORY HOLDING, LLC                     Delaware
          FURNITURE FACTORY INTERMEDIATE                     Delaware
          HOLDING, LLC
          BEDDING HOLDING, LLC                               Delaware
          BEDDING INTERMEDIATE HOLDING,                      Delaware
          LLC
          FURNITURE FACTORY OUTLET                           Arkansas
          TRANSPORTATION, INC.




PHIL1 9171350v.4
                Case 20-12816-JTD   Doc 1   Filed 11/05/20   Page 26 of 27




                                       Exhibit A

                             Form of DIP Credit Agreement

See attached.




PHIL1 9171350v.4
                Case 20-12816-JTD   Doc 1   Filed 11/05/20   Page 27 of 27




                                       Exhibit B

                           Form of Asset Purchase Agreement

See attached.




PHIL1 9171350v.4
